DETAILED ACTION
	Claims 1-33 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-26, 30 and 32) and species of (i) SEQ ID NO: 4 as beta-galactosidase, (ii) genetic modification of deleting a codon encoding Ser180 of SEQ ID NO: 2, (iii) a B. subtilis host cell, and (iv) deficiency in detectable lipase side activities in the reply filed on 06/17/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
No claims are withdrawn due to the Group election at this time.  As such, the restriction requirement between Groups as set forth in the Office Action dated 06/17/2021 is withdrawn.  However, the species election requirement remains of record.  Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Applicant indicate that claims 1, 2, 4, 16-26, 30 and 32 read on the elected species, as such claims  5-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (species of genetic modification), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/17/2021. It is noted that claim 4 depends from claim 3.

Specification
The abstract of the disclosure is objected to because the abstract does not sufficiently describe the content of the disclosure which is expression of beta-galactosidase in a Bacillus host cell having reduced or eliminated para-nitrobenzylesterase activity.  The abstract makes no mention of a Bacillus cell 
Correction is required.

Claim Objections
Claim 16 is objected to because of the following informalities:
In clam 16, line 4, a “comma” should appear in the position indicated: “SEQ ID NO: 16, a Kluyveromyces lactis polypeptide.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24-29, 31 and 33 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
MPEP 608.01(n)(III) provides:
In accordance with 35 U.S.C. 112(d), or pre-AIA  35 U.S.C. 112, fourth paragraph, a claim in dependent form shall contain:
(i) a reference to a claim previously set forth, and 
(ii) then specify a further limitation of the subject matter claimed. 
A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Following the statute, the test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed. For example, if claim 1 recites the combination of elements A, B, C, and D, a claim 

Claims 24 and 25 depend from claim 1.  Further, claims 26-29 all depend from claim 25 and therefore also depend from claim 1 through intervening claim 25. 
Claim 24 recites a “polypeptide comprising β-galactosidase activity or transgalactosylating activity produced by the host cell of claim 1,“ and claim 25 recites a “purified β-galactosidase or transgalactosylating polypeptide produced by the host cell of claim 1, wherein the purified β-galactosidase or transgalactosylating polypeptide is free of detectable β-NBE side activity.”  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113(I).  Both claims 24 and 25 are interpreted as reciting a product-by-process with the product being a β-galactosidase or transgalactosylating polypeptide produced using the host cell recited in claim 1.  However, the same β-galactosidase or transgalactosylating polypeptide can be made by different processes including process that do not require a Bacillus sp. host cell such as a β-galactosidase produced by expression from an E. coli host cell as one example.  It is noted that the recited β-galactosidase or transgalactosylating polypeptide can be heterologous to a Bacillus sp. host cell. 
As such, embodiments of claims 24 and 25 can be practiced without utilizing any embodiment of claim 1.  As such, claims 24 and 25 do not include each and every limitation of claim 1 from which those claims depend, and specifically claims 24 and 25 do require the limitation of claim 1 of a Bacillus sp. host cell expressing a polypeptide comprising β-galactosidase activity or transgalactosylating activity, wherein the host cell comprises a genetic modification which reduces or eliminates para-nitrobenzylesterase (p-NBE) activity.  Similarly, claims 26-29 depending from claim 25 do not require the features of claim 1.  Claims 25-29 fail the test for compliance with 35 U.S.C. 112(d) set forth in MPEP 608.01(n)(III) for these reasons.
Bacillus host cell having modification of a gene encoding a p-NBE polypeptide.  However, claims 31 and 33 are interpreted as reciting a product-by-process with the product being a β-galactosidase or transgalactosylating polypeptide produced by the method of claim 30 or 32.  However, the same β-galactosidase or transgalactosylating polypeptide can be made by different processes including process that do not require a Bacillus sp. host cell such as a β-galactosidase produced by expression from an E. coli host cell as one example.   
As such, embodiments of claims 31 and 33 can be practiced without utilizing any embodiment or method steps of claims 30 and 32, respectively.  As such, claims 31 and 33 do not include each and every limitation of claims 30 and 32, respectively, from which those claims depend, and specifically claims 31 and 33 do require any method step using a Bacillus cells as recited in claims 30 and 32.  Claims 31 and 33 fail the test for compliance with 35 U.S.C. 112(d) set forth in MPEP 608.01(n)(III) for these reasons.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
It is noted the above interpretation of claims 24-29, 31 and 33 applies to the rejections below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 24-25, 27-29, 31 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Characterization of a thermostable recombinant beta-galactosidase from Thermotoga maritima, J. Appl. Microbiol. 97 (2004): 1006-14).
Kim et al., abstract, disclose “Characterization of a thermostable recombinant beta-galactosidase from Thermotoga maritima for the hydrolysis of lactose and the production of galacto-oligosaccharides.”  “A putative beta-galactosidase gene of Thermotoga maritima was expressed in Escherichia coli as a carboxyl terminal His-tagged recombinant enzyme. The gene encoded a 1100-amino acid protein with a calculated molecular weight of 129 501. The expressed enzyme was purified by heat treatment, His-tag affinity chromatography, and gel filtration.” Kim et al., abstract.
Regarding claims 24, 25, 27, 31 and 33, the description of the Thermotoga maritima beta-galactosidase being purified by a combination of heat treatment, His-tag affinity chromatography, and gel filtration is a description that the beta-galactosidase is very pure as evidenced by the SDS-PAGE shown in Fig. 1 of Kim et al. such that the Thermotoga maritima beta-galactosidase described is considered to be inherently free of detectable p-NBE side activity and further free of one or more of phospholipase, cellulase, pectinase, amylase, protease and/or mannanase activities.  
Regarding claims 28 and 29, Kim et al. directly state that the beta-galactosidase from Thermotoga maritima is to be applied “to hydrolyse lactose to produce lactose-free milk products and has recently become of interest for the production of galacto-oligosaccharides from lactose by the transgalactosylation reaction (Prenosil et al. 1989). Although the yeast Kluyveromyces lactis is still the major commercial source of beta-galactosidase because of its dairy environmental habitat and outstanding lactose hydrolysis activity, K. lactis, beta-galactosidase has a major drawback in terms of thermostability.” Kim et al., page 1006.  “The production of a thermostable β-galactosidase in E. coli has great advantages for development into a commercial process: the culture procedure for production of thermostable b-galactosidase in the mesophilic host is straightforward; the enzyme is overproduced with high activity; the cloned enzyme can be improved genetically by directed evolution; and the thermostability and transgalactosylation activity of the enzyme are particularly favourable for the bioconversion of lactose to et al., page 1013, left column.  As such, Kim et al. directly disclose a dairy product comprising the described purified T. maritima beta-galactosidase and a method of producing a dairy product comprising galactooligosaccharides by adding the T. maritima beta-galactosidase to a dairy product comprising lactose. Kim et al., page 1006.
As far as the beta-galactosidase described by Kim et al. is recombinantly produced in an E. coli host cell, the same beta-galactosidase is producible in other prokaryotic host cells such as the Bacillus host cell recited in claim 1 or producible by the methods of claims 30 and 32.  Further regarding claims 31 and 33, the beta-galactosidase described by Kim et al. has a very high degree of purity as to be a beta-galactosidase producible by the methods of claims 30 and 32 including the recited isolating step and being free of detectable p-NBE side activity.


Claim(s) 24-29, 31 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsen et al. (U.S. 2015/0223481 A1).
Larsen et al., abstract:
The present invention relates to polypeptides, specifically polypeptides having transgalactosylating activity and nucleic acids encoding these, and their uses in e.g. dairy product.
Larsen et al., in the claims, disclose:
1. A polypeptide having transgalactosylating activity selected from the group consisting of:
a. a polypeptide comprising an amino acid sequence having at least 90% sequence identity with SEQ ID NO: 1, wherein said polypeptide consists of at most 980 amino acid residues,
b. a polypeptide comprising an amino acid sequence having at least 97% sequence identity with SEQ ID NO: 2, wherein said polypeptide consists of at most 975 amino acid residues,
c. a polypeptide comprising an amino acid sequence having at least 96.5% sequence identity with SEQ ID NO: 3, wherein said polypeptide consists of at most 1300 amino acid residues,
d. a polypeptide encoded by a polynucleotide that hybridizes under at least low stringency conditions with i) the nucleic acid sequence comprised in SEQ ID NO: 9, 10, 11, 12 or 13 encoding the polypeptide of SEQ ID NO: 1, 2, 3, 4 or 5; or ii) the complementary strand of i),

f. a polypeptide comprising a deletion, insertion and/or conservative substitution of one or more amino acid residues of SEQ ID NO: 1, 2, 3, 4 or 5,
5. The polypeptide according to claim 1, wherein said polypeptide consists of the amino acid sequence selected from SEQ ID NO: 1, SEQ ID NO:2, SEQ ID NO: 3, SEQ ID NO: 5 or SEQ ID NO: 4.
“In one aspect, the polypeptide sequence used in the present invention is in a purified form. In one aspect, the polypeptide or protein for use in the present invention is in an isolated form.” Larsen et al., para. [0201].  “A variant may be expressed as a fusion protein containing a heterologous polypeptide. For example, the variant can comprise a signal peptide of another protein or a sequence designed to aid identification or purification of the expressed fusion protein, such as a His-Tag sequence.” Larsen et al., para. [0106].
“The term “substantially pure polypeptide” means herein a polypeptide preparation which contains at most 10%, preferably at most 8%, more preferably at most 6%, more preferably at most 5%, more preferably at most 4%, at most 3%, even more preferably at most 2%, most preferably at most 1%, and even most preferably at most 0.5% by weight of other polypeptide material with which it is natively associated. It is, therefore, preferred that the substantially pure polypeptide is at least 92% pure, preferably at least 94% pure, more preferably at least 95% pure, more preferably at least 96% pure, more preferably at least 96% pure, more preferably at least 97% pure, more preferably at least 98% pure, even more preferably at least 99%, most preferably at least 99.5% pure, and even most preferably 100% pure by weight of the total polypeptide material present in the preparation. The polypeptides disclosed herein are preferably in a substantially pure form.” Larsen et al., para. [0085].
That is, Larsen et al. openly envisions a 100% pure beta-galactosidase polypeptide as taught therein.  It is not clear if the working examples of Larsen et al., as discussed further below, teach a beta-galactosidase having SEQ ID NO: 5 of Larsen et al. that is 100% pure.  However, since Larsen et al. openly discuss a His-Tag sequence for purification, Larsen et al. is considered to fully disclose the production of a beta-galactosidase polypeptide including SEQ ID NO: 5 of Larsen et al. that is nearly 
The working examples of Larsen et al. in paras. [0455]-[0456] describe purification of recombinantly produced transgalactosylating enzymes purified by ion exchange chromatograph “HyperQ column” and the purified β-galactosidase analyzed by SDS-Page as shown in Fig. 2 of Larsen et al.  
SEQ ID NO: 5 of Larsen et al. is identical to recited SEQ ID NO: 14. Specifically, SEQ ID NO: 5 of Larsen et al. is a polypeptide having transgalactosylating activity that can be produced from the Bacillus sp. host cell recited in claim 1 such that Larsen et al. anticipates claims 24 and 25, and is further a polypeptide having transgalactosylating activity that can be produced by the methods of claims 30 and 32 as to anticipate claims 31 and 33.  Further, as such that Larsen et al. openly state preparation of beta-galactosidase polypeptides that are 100% pure, Larsen et al. disclose the features of claims 25 and 27 as discussed above. 
Regarding claim 26, Larsen et al., paras. [0266]-[0267], state that the polypeptide described can be provided as a solid including “spray dried products” that meets the limitation of a “spray-dried solid.” 
Regarding claims 28-29, claim 15 of Larsen et al. directly disclose contacting a beta-galactosidase polypeptide as recited in claim 1 of Larsen et al. with a milk-based solution (i.e. dairy) comprising lactose that necessarily produces a dairy product containing the galactosidase polypeptide.  

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koo et al. (Construction and Analysis of Two Genome-Scale Deletion Libraries for Bacillus subtilis, Cell Systems 4 (Feb. 2017): 291-305) as evidenced by Zock et al. (The Bacillus subtilis pnbA gene encoding p-nitrobenzyl esterase: cloning, sequence and high-level expression in Escherichia coli, Gene 151 (1994): 37-43) and Uniprot, Accession No. O07012, 2016, www.uniprot.org.
Koo et al., abstract, disclose single-gene deletion libraries of Bacillus subtilis comprising 3968 and 3970 genes, respectively, for erythromycin-resistance and kanamycin-resistance libraries.  Table S2 of Koo et al. state that the pnbA gene is one such deleted gene included in the libraries as a complete pnbA gene as far the gene is disrupted by insertion of erythromycin- or kanamycin-resistance cassette.  Table S2 is very large and is therefore not included herein; however, Table S2 is available in Supplemental Information publically available at the web address provided on page 303, left column, of Koo et al.  The specific strain employed for construction of the libraries is B. subtilis 168.  Koo et al., page 292, left column (bottom).
Zock et al., Fig. 4, evidences that he pnbA gene of B. subtilis encodes a protein identical to recited SEQ ID NO: 2 being a para-nitrobenzylesterase.  As evidenced by Uniprot O07012, B. subtilis 168 encodes several beta-galactosidases including the one described in Uniprot O07012.  As such, the B. subtilis cell described by Koo et al. with deletion of pnbA is inherently a host cell expressing a polypeptide having beta-galactosidase activity. Claim 1 recites no requirement for the beta-galactosidase to be heterologous or overexpressed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. as applied to claims 1-3 above, and further in view of Altenbuchner (Editing of the Bacillus subtilis Genome by the CRISPR-Cas9 System, Appl. Environ. Microbiol. 82 (2016): 5421-27) and Wierdl et al. (Molecular Modeling of CPT-11 Metabolism by Carboxylesterases (CEs): Use of pnb CE as a Model, Biochemistry 43 (2004): 1874-82).
The teachings of Koo et al. discussed above are incorporated herein by reference.  Again, as explained above, Zock et al. evidences that B. subtilis cells natively contain a beta-galactosidase polypeptide.  
As discussed, Koo et al. teach the formation of a library of single-gene deletion mutants of B. subtilis that includes deletion of a gene encoding recited SEQ ID NO: 2. “To this end, we constructed two ordered, barcoded, erythromycin-resistance- and kanamycin-resistance-marked single-gene deletion libraries of the Gram-positive model organism, Bacillus subtilis.”
However, other methods for deleting a gene in B. subtilis are known in the art that do not require the use of erythromycin or kanamycin resistance.  
Altenbuchner teaches a CRISPR-Cas9 system for “efficient genome editing of Bacillus subtilis.” Altenbuchner, abstract. “The single-plasmid system constructed for the genome editing of B. subtilis overcomes the problems of counterselection methods. It allows deletions and introduction of point mutations. It is easy to handle and very efficient, and it may be adapted for use in other firmicutes.” Altenbuchner, abstract.  “In prokaryotes, most methods used for scarless genome engineering are based on selection-counterselection systems. The disadvantages are often the lack of a suitable counterselection marker, the toxicity of the compounds needed for counterselection, and the requirement of certain mutations in the target strain.” Altenbuchner et al., Importance, page 5421.
That is, it is advantageous in the art to produce mutants of B. subtilis that are “scarless” rather than carrying genomic insertions such as an erythromycin- or kanamycin-resistance gene as demonstrated by Koo et al.
et al., residues S189, E310 and H399 are known to be the critical active site residues of B. subtilis p-NBE, referred to as pnb carboxylesterase (CE) by Wierdl et al.  As such, at the time of filing the ordinarily skilled artisan would have been motivated to utilize a CRISPR-Cas9 gene editing system to remove or modify the pnbA gene of B. subtilis encoding a p-NBE having reciting SEQ ID NO: 2 since Altenbuchner et al. teach that such gene editing is “easy to handle and very efficient” and results in an otherwise “scarless” mutant strain.  Since the residues S189, E310 and H399 are known active site residues of SEQ ID NO: 2, the ordinarily skilled artisan at the time of filing would have been motivated to target any CRISPR-Cas9 gene editing system to remove a portion of the gene encoding SEQ ID NO: 2 encoding any one or more of these amino acid residues (i.e. encoding codons) as recited in claim 4 as an alternative method for producing a library as taught by Koo et al. to predictably eliminate expression of active p-NBE having recited SEQ ID NO: 2, wherein such library will advantageously lack the insertion of erythromycin- or kanamycin-resistance genes as taught by Koo et al.

Claim 24-29, 31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. as applied to claims 24-25, 27-29, 31 and 33 above, and further in view of Larsen et al. (U.S. 2015/0223481 A1).
The rejections under 35 U.S.C. 102(a)(1) over Kim et al. and Larsen et al. stated above are incorporated herein.
	As discussed above, Kim et al. teach a beta-lactamase from Thermotoga maritima specifically taught to be applied to dairy products “to hydrolyse lactose to produce lactose-free milk products and has recently become of interest for the production of galacto-oligosaccharides from lactose by the et al., page 1006.  However, Kim et al. do not teach preparation of such Thermotoga maritima beta-galactosidase as a spray-dried solid.
	Larsen et al., as discussed above, also teach beta-lactamases to be applied to the treatment of dairy products containing lactose.  Larsen et al., para. [0267], teach that it is advantageous to prepare such beta-lactamases as “dry enzyme formulations include spray dried products,” which is a spray-dried solid.  As such, at the time of filing, the ordinarily skilled artisan would have been motivated to prepare the purified Thermotoga maritima beta-galactosidase taught by Kim et al. as a spray-dried solid since Larsen et al. explicitly teach that it is advantageous to prepare a beta-lactamase (or any enzyme) for treatment of dairy products as a spray-dried solid.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24-28, 31 and 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural product or phenomenon without significantly more. The claim(s) recite(s) a purified beta-galactosidase polypeptide that includes naturally-occurring beta-galactosidases. This judicial exception is not integrated into a practical application because the rejected claims recite no additional claim features that can be considered to be a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below.
MPEP 2106(III) directs that claims drawn to 1) a composition of matter (step 1), 2) a law of nature or a natural phenomenon or a product of nature (step 2A) and 3) lacking recitation of additional elements that make the claims directed to significantly more than a judicial exception (step 2B) are ineligible for patenting under 35 U.S.C. 101.  See MPEP 2106(III), flow chart.  Step 2A into two prongs as set forth in MPEP 2106.04(II)(A).
“If the claim includes a nature-based product that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state, then the claim recites a "product 
“The markedly different characteristics analysis is part of Step 2A Prong One, because the courts use this analysis to identify product of nature exceptions.”  MPEP 2106.04(c).  “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception.”  MPEP 2106.04(c)(II).
Examiners should keep in mind that if the nature-based product limitation is naturally occurring, there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.”  MPEP 2106.04(c)(I).
Claims 24-28, 31 and 33 (herein the “claims”) are directed towards a composition of matter such that step 1 is yes. The rejected claims recite a purified beta-galactosidase that are either producible by the Bacillus sp. host cell recited in claim 1 or by the methods of claims 30 or 32; however, embodiments of the rejected claims are not required to be made using the host cell of claim 1 or the methods of claims 30 or 32.  See MPEP 2113(I).  As such, the rejected claims encompass any beta-galactosidase potentially producible by the host cell of claim 1 or the methods of claims 30 or 32 that includes many naturally-occurring beta-galactosidases such as the naturally-occurring beta-galactosidase from T. maritima disclosed by Kim et al. (Characterization of a thermostable recombinant beta-galactosidase from Thermotoga maritima, J. Appl. Microbiol. 97 (2004): 1006-14).  Although Kim et al. describe production of et al. directly evidence the existence of a beta-galactosidase naturally produced by T. maritima.
Since at least one naturally-occurring beta-galactosidase is encompassed by the rejected claims, for step 2A, prong 1, “there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.” It is noted that mere isolation of a natural product or provision in a specific physical form (i.e. a spray-dried solid) is not a markedly different characteristic.  See MPEP 2106.04(b)(II).  Claim 28 recites an additional element that the purified beta-galactosidase is in a dairy product. However, any isolation or purification of a natural product does not integrate the naturally-occurring beta-galactosidase enzyme into a practical application since in any particular way because there is no indication in the record that isolation of any of the recited protease polypeptides including as a spray-dried has resulted in a marked difference in structure, function, or other properties as compared to its naturally-occurring counterpart.  An otherwise naturally-occurring beta-galactosidase reciting only a degree of purity or a specific physical form is a product of nature exception within the meaning of Step 2A, prong 1.  As such, the rejected claims lack markedly different characteristics that may satisfy step 2A, prong one.
Regarding, step 2A, prong 2, “Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception.”  MPEP 2106(II)(A)(2).  “Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in subsection I supra, and discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h).”  MPEP 2106.04(d).
Claims 24, 31 and 33 do not recite any additional specific elements other than a beta-galactosidase that encompasses natural products.  Claims 25-28 all recite a beta-galactosidase that is purified and free of detectable p-NBE side activity.  Claim 26 recites an additional element that the beta-galactosidase is a spray-dried solid.  Claim 27 recites that the purified beta-galactosidase is free of one or See MPEP 2106.04(b)(I) and 2106.07(a)(I).  Regarding claim 28, there is no evidence of record that a generic dairy product (which is not required to contain lactose) when combined with a naturally-occurring beta-galactosidase results in any composition having markedly different characteristics from any naturally-occurring counterpart such claim 28 is not considered to be directed towards a practical application apart from a natural product exception.
As such, Step 2B is answered in the negative and the rejected claims are directed towards a judicial exception.   
The claims are directed towards ineligible subject matter for the reasons stated.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-29, 31 and 33 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,531,672 in view of Larsen et al. (U.S. 2015/0223481 A1). 
U.S. Patent No. 10,531,672 is previously published as Larsen et al. (U.S. 2015/0223481 A1).  The rejection under 35 U.S.C. 102(a)(1) over Larsen et al. stated above is incorporated herein by reference.
The patented claims recite:
1. A polypeptide having transgalactosylating activity consisting of:
a truncated polypeptide consisting of an amino acid sequence having at least 98% sequence identity to SEQ ID NO: 1 (amino acids 1 to 887), wherein the polypeptide has a ratio of transgalactosylating activity: β-galactosidase activity of at least 1.5.
9. A method for producing a dairy product by treating a milk-based substrate comprising lactose with a polypeptide as defined in claim 1.
10. A process for producing galacto-oligosaccharides, comprising contacting a polypeptide of claim 1 with a milk-based solution comprising lactose.
et al. state that any of the beta-galactosidase polypeptides taught therein can be supplied in 100% pure form and as a spray-dried solid.  As such, at the time of filing, the ordinarily skilled artisan would have been motivated to supply the polypeptide having transgalactosylating activity recited in patented claim 1 in 100% pure form which can be achieved, for example, using a His tag sequence for purification as taught by Larsen et al.  Such pure transgalactosylating polypeptide will be free of detectable p-NBE activity and free from phospholipase, cellulase, pectinase, amylase, protease and mannanase activities.

Claims 24-29, 31 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5 and 7-15 of copending Application No. 16/672,737 in view of Larsen et al. (U.S. 2015/0223481 A1). 
Application No. 16/672,737 is previously published as Larsen et al. (U.S. 2015/0223481 A1).  The rejection under 35 U.S.C. 102(a)(1) over Larsen et al. stated above is incorporated herein by reference.
The copending claims recite:
1. A polypeptide having transgalactosylating activity selected from the group consisting of:
a. a polypeptide comprising an amino acid sequence having at least 90% sequence identity with SEQ ID NO: 1, wherein said polypeptide consists of at most 950, 940, 930, 920, 910, 900, or 890 amino acid residues.
12. A composition comprising a polypeptide according to claim 1, preferably a food composition, more preferably a dairy product.
14. A method for producing a dairy product by treating a milk-based substrate comprising lactose with a polypeptide according to claim 1.
15. A process for producing galacto-oligosaccharides, comprising contacting of a polypeptide of according to claim 1 with a milk-based solution comprising lactose.
As stated in the rejection under 35 U.S.C. 102(a)(1) above, Larsen et al. state that any of the beta-galactosidase polypeptides taught therein can be supplied in 100% pure form and as a spray-dried solid.  As such, at the time of filing, the ordinarily skilled artisan would have been motivated to supply the polypeptide having transgalactosylating activity recited in copending claim 1 in 100% pure form which can et al.  Such pure transgalactosylating polypeptide will be free of detectable p-NBE activity and free from phospholipase, cellulase, pectinase, amylase, protease and mannanase activities.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 16, 17, 20-23, 30 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and otherwise resolving any objections stated above.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 16, 17, 21-23, 30 and 32 are interpreted as requiring expression of beta-galactosidase (or transgalactosylating enzyme) that is heterologous to any Bacillus host cell.  Further, claim 20 is interpreted as requiring further modifications as recited in that claim 20.
As evidenced by Koo et al., Bacillus cells contain many endogenous genes.  Based upon the evidence of record there is not a fair motivation to combine a genetic modification that reduces p-NBE activity with expression of a heterologous beta-galactosidase or any other specific genetic modification as recited in claim 20.  The p-NBE polypeptide having recited SEQ ID NO: 2 is well-characterized in the prior art wherein, for example, Arnold et al. (U.S. 5,945,325 A) teach thermostabilized variants of recited SEQ ID NO: 2 for industrial application.  Wierdl et al. discuss the polypeptide of SEQ ID NO: 2 as a model for the function of other carboxyesteraes.  However, regardless of the extensive information known about p-NBE from Bacillus origin, no reasonable specific motivation for modification of expression of the same in a Bacillus host can be identified in the prior art.  It is noted that the specification indicates that p-NBE activity that may contaminate a beta-galactosidase enzyme composition prepared from a Bacillus host cell can cause unwanted flavors or products when applied to dairy products, this problem is not identifiable in the prior art.
Further, it is noted that the broadest reasonable interpretation to “genetic modification” as recited in claim 1 is not extended to include naturally-occurring variations between Bacillus strains since such natural differences are not customarily referred to in the prior art as “modifications.”  Rather, such .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652